DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Israelson (U.S. 5,548,934 in view of Bailey (U.S. 4,894,966).
In re Claim 1, Israelson teaches penetration device for cables, wires or pipes that pass through an opening (50)  in a wall, ceiling or floor with an insert, which comprises an intumescent material (62) and heat resistant flexible material layers (47,47’), wherein the intumescent material has is arranged between the heat resistant flexible material layers, the insert comprises at least one penetrating opening (49,82) for a cable, a wire or a pipe elongated through the width direction of the insert and a housing, which comprises an outer casing (66,68) surrounding the insert, which outer casing is at least partly perforated (hole 70 and by fasteners (74,74’) , and the outer casing comprises an open ended first end and an open ended second end in the length direction of the housing, which first end comprises inward bent edges (65) (shown bent outward but may be bent inward Column 3, Lines 62-65) and the second end comprises inward bent edges (65’).  The inserts are supported by the bent edges (65,65’) and make the opening in the wall (50) and the opening in the casing (70) smaller by obstructing them.  (Figures 3-5, Column 3, lines 53-65)
Israelson does not teach that the heat resistant flexible layers are dimensioned so that they are arranged against the inner surface of the casing.  Nor does it teach that the casing is a hollow sleeve with inward bent ends that the the area hole of the first and second ends of the outer casing smaller
The examiner maintains that enlarging the heat resistant flexible layers to contact the inner surface would be obvious to one of ordinary skill in the art at the effective filing date of the invention.  Changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.
However, should the applicant dispute this, Bailey teaches an flexible insert material (30,32,33) that contacts he inner surface of the outer casing.  The limitation “tightly” is relative.  A material that makes physical contact could be considered tightly against it.  
The examiner asserts that the outer casing (66,68) of Israelson could be considered a sleeve.  It covers multiple dimensions and has lateral sides, a top end, and is hollow.  However, should the applicant dispute this, Bailey teaches an outer casing (8) that is a hollow sleeve and has inward bent edges at a first and seconds ends that form the sidewall (10).  These bent ends reduce the area of the opening in the first and second ends of the outer casing.
Modifying Israelson with the teachings of Bailey would be obvious to one of ordinary skill in the art at the effective filing date of the invention.  The additional heat resistant material would improve the fire/thermal resistance of the firestop apparatus.
In re Claim 2, Israelson teaches that the intumescent material (62) and the heat resistant flexible material layers (47,47’) have are arranged substantially perpendicularly with respect to the length direction of the cable(s), wires(s) or pipe(s) (42).  (Figure 3)
In re Claim 3, Israelson teaches which outer casing (66) is at least partly perforated (by fasteners (74,74’).  (Figure 3).  These holes appear substantially in the whole circumference of the outer casing (66) as can be seen in Figure 4.
In re Claim 4, Israelson teaches the intumescent material (62,62’) is in a form of a sheet.  (Figure 3)
In re Claim 5, Israelson has been previously discussed but does not teach flexible material layers (47,47’) formed from silicone, silicon rubber, or polyurethane.  It would have been obvious to one having ordinary skill in the art to use silicone, silicon rubber, or polyurethane since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  These materials are light weight and insulators that durable.  
In re Claim 6, Israelson modified by Bailey have been previously discussed.    Israelson teaches a flange (22) at the second end of the outer casing which can be considered a fixing flange.  (Figures 1,2)
In re Claims 7and 16, Israelson modified by Bailey have been previously discussed.   The inward bent edges (10) taught by Bailey are shown to extend around the entire length of the outer perimeter of the ends and therefore covers at least 50% of the length of the outer perimeter.  (Figures 1,2)
In re Claim 8, Israelson teaches that the structural element arranged to the second end of the outer casing comprises a cover plate (66) having an opening (70).  (Figures 3,4)
In re Claim 9, Israelson teaches that a gasket is attached to an inner cover plate (60).  This gasket is located between the cover plate (66) and fixing flange (68’).  (Figures 3,4)
In re Claim 10, Israelson has been previously discussed.  But does not specifically teach that the heat resistant flexible material layers (47,47’,46) are of a different color than the intumescent material (60).  However, this would be obvious to one of ordinary skill in the art at the time of filing as it would be a matter of design choice.  Furthermore, they are made from different materials with layer (46), made from insulators such as fiberglass or mineral wool rather than an intumescent material.  Therefore, it if more likely that the material be of different colors.  Even if the colors were similar, it would be highly improbable that they would be of the exact same hue or shade. 
In re Claim 11, Israelson modified by Bailey have been previously discussed.   Israelson teaches the housing is formed from two or more interconnected parts (66,68,68’).  (Figures 3,4)  Bailey teaches the housing is formed from two or more interconnected parts (10,14,12).  (Figure 2)
In re Claim 12, Israelson has been previously discussed but does not teach that the heat resistant flexible material layers (47,47’) is greater than the outer diameter of the intumescent material.  However, this would be obvious to one of ordinary skill in the art at the time of filing since changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  A larger material layer outer diameter would allow for more insulative material (46) to be place around the pipe hole to mitigate against heat loss.
Response to Arguments
Applicant's arguments filed on 5/19/22 with respect to the claims have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Israelson in view of Bailey references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633